DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to application file on February 4, 2021.  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, USPN. 20200233581 in view of Adams, USPN. 20220129152.

1. A non-transitory machine-readable storage medium comprising instructions that upon execution cause a first storage system to (fig. 1 and Abstract): 
receive a transfer of a synchronous replication role and an asynchronous replication role of a second storage system to the first storage system, wherein in the synchronous replication role the second storage system is to synchronously replicate data to the first storage system, and in the asynchronous replication role the second storage system is to asynchronously replicate a first data storage object to a third storage system (pars. 36 and 39, roles of source and target are swapped and switch sync and async based on condition/more); 
access translation information that translates between a first identifier of the first data storage object used by the first storage system and a different second identifier of the first data storage object (figs. 3A-3C, par. 36 policy 114, pars. 51-52, transition replication cycle comprising deltas and snap sets); and
use, at the first storage system, the translation information to identify a second data storage object that the first storage system is to asynchronously replicate data (fig. 3A, items 308-312, automatic switch replication from sync to async), but Chen does not explicitly teach the “replication data to the third storage system following the transfer”.
However, Adams teaches moving/replicating replication data to a third storage device (figs. 6-8, par. 114, replicating replicated data to a third storage device, Adams).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to replicate Chen replicated/synchronized data to a third storage system by integrating Chen management tools (par. 114, replicated data replicated to third storage system, Adams) in Chen multi source/target storage system (fig. 2, Chen).  One would have been motivated to replicate data in a plurality of target systems to maintain data consistency across (fig. 2, items 228, multiple target storage systems, Chen).

2. Chen in view of Adams teaches wherein the second data storage object is a copy of the first data storage object synchronously replicated from the second storage system to the first storage system prior to the transfer (par. 66, file identifier indicates storage locations and paths, Adams).
  
3. Chen in view of Adams teaches wherein the second data storage object is generated at the first storage system (pars. 18 and 23, data id, point in time, write, read, i/o data, Chen)

4. Chen in view of Adams teaches wherein the transfer of the synchronous replication role and the asynchronous replication role of the second storage system to the first storage system is part of a handover process to designate the first storage system as a leader storage system for performing a synchronous replication and an upstream storage system for performing an asynchronous replication (pars. 36 and 39, roles of source and target are swapped and switch sync and async based on condition/more, Chen).

5. Chen in view of Adams teaches wherein the handover process designates the second storage system as a partner storage system for the synchronous replication from the first storage system following the transfer (pars. 36 and 39, roles of source and target are swapped and switch sync and async based on condition/more to protect from a failover, Chen).  

6. Chen in view of Adams teaches wherein the instructions upon execution cause the first storage system to: use the translation information to determine that a third data storage object was previously replicated to the third storage system from the second storage system and determine to resume an asynchronous replication of data storage objects from the first storage system to the third storage system starting from a data storage object created after the third data storage object that was previously replicated to the third storage system (figs. 6-8, par. 114, replicating replicated data to a third storage device, the data may be a replicated data from the pending storage, or have been replicated from another storage, Adams).  

7. Chen in view of Adams teaches wherein the instructions upon execution cause the first storage system to: determine to not asynchronously replicate the third data storage object to the third storage system based on determining that the third data storage object was previously replicated to the third storage system (par. 55, data management comprises replicating and not replicating based on updates, Adams).  

8. Chen in view of Adams teaches wherein the instructions upon execution cause the first storage system to: send, to the third storage system, information identifying data storage objects at the first storage system and receive, from the third storage system, an indication of whether any of the data storage objects identified by the information is stored at the third storage system, wherein the determining that the third data storage object was previously replicated to the third storage system is based on the indication (pars. 18 and 23, data id, point in time, write, read, i/o data, Chen and  par. 55, data management comprises replicating and not replicating based on updates and data identification, Adams).

9. Chen in view of Adams teaches  wherein the instructions upon execution cause the first storage system to: as part of asynchronously replicating the second data storage object from the first storage system to the third storage system: translate, at the first storage system using the translation information, an identifier of the second data storage object used at the first storage system to an intermediate identifier, and send the intermediate identifier to the third storage system, the intermediate identifier useable at the third storage system to translate the intermediate identifier to an identifier of the second data storage object used at the third storage system, wherein the identifier of the second data storage object used at the first storage system is different from the identifier of the second data storage object used at the third storage system (par. 114, transferring to third storage using data and par. 66, file identifier indicates storage locations and paths, wherein data object stored on different storage systems comprise different file identifiers, relevant to where they are stored, Adams).

10. Chen in view of Adams teaches wherein the instructions upon execution cause the first storage system to: asynchronously replicate the second data storage object from the second storage system to the third storage system (par. 114, replicated data replicated to third storage system, Adams, and fig. 3A, transfer may be sync or async, Chen).

11. A first storage system comprising:
a processor (fig. 1 and Abstract); and 
a non-transitory storage medium comprising instructions executable on the processor to: while the first storage system has a partner role for a second storage system having a leader role, receive a synchronous replication of a first data storage object from the second storage system (pars. 36 and 39, storage system, roles of source and target storage systems may be swapped and switch sync and async based on condition/more which makes the source or target storage a leader); and 
responsive to a handover process (par. 39, role reversal):
switch the first storage system from the partner role to the leader role (par. 39, role reversal between source and target), 
determine, using translation information, that a second data storage object was previously asynchronously replicated from the second storage system (fig. 3A, items 308-312, and pars. 36 and 39, automatic switch replication from sync to async), but Chen does not explicitly teach the “having the leader role to a third storage system”.
However, Adams teaches moving/replicating replication data to/from third storage system (figs. 6-8, par. 114, replicating replicated data to a third storage device, Adams).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to replicate Chen replicated/synchronized data to a third storage system by integrating Chen management tools (par. 114, replicated data replicated to third storage system, Adams) in Chen multi source/target storage system comprising changing roles (figs. 2-3, par. 39, multiple storages and role changing, Chen).  One would have been motivated to replicate data in a plurality of target systems to manage and maintain data consistency across (fig. 2, items 228, multiple target storage systems, Chen).
Chen in view of Adams combined teach,
 wherein the translation information translates between a first identifier of the second data storage object used by the first storage system and a different second identifier of the second data storage object, and in response to the determining, resume an asynchronous replication of data storage objects including the first data storage object to the third storage system (figs. 3A-3C, par. 36 policy 114, pars. 51-52, transition replication cycle comprising deltas and snap sets, Chen).  

12. Chen in view of Adams teaches wherein prior to the handover process the first storage system is to perform an asynchronous replication of data storage objects to the third storage system  (pars. 36 and 39, roles of source and target are swapped and switch sync and async based on condition/more, Chen).  

13. Chen in view of Adams teaches wherein the handover process is initiated for maintenance or repair of the second storage system (par. 39, initiated in the event of failover event equated to repair, Chen).  

14. Chen in view of Adams teaches wherein the synchronous replication is of data for a collection of data volumes, and the asynchronous replication is of data for the collection of data volumes (fig. 3A, sync and async mode used for replication of collected data, Chen).  

15. Chen in view of Adams teaches wherein the instructions executable on the processor to: in association with the synchronous replication, receive metadata for the first data storage object, wherein the metadata includes information indicating that asynchronous replication is to be performed for the first data storage object (fig. 3A, determine threshold value 308 relevance, Chen). 

16. Chen in view of Adams teaches wherein the instructions executable on the processor to: receive an intermediate identifier of the first data storage object from the second storage system, the intermediate identifier translated from a first local identifier of the first data storage object by the second storage system and generate a second local identifier of the first data storage object used by the first storage system, the second local identifier being different from the first local identifier (par. 114, transferring to third storage using data and par. 66, file identifier indicates storage locations and paths, wherein data object stored on different storage systems comprise different file identifiers, relevant to where they are stored, Adams).

17. Chen in view of Adams teaches wherein the instructions executable on the processor to: add an entry to the translation information, the entry correlating the intermediate identifier to the second local identifier of the first data storage object (par. 114, transferring to third storage using data and par. 66, file identifier indicates storage locations and paths, wherein data object stored on different storage systems comprise different file identifiers, relevant to where they are stored, Adams).
  
18. Chen in view of Adams teaches wherein the instructions executable on the processor to: create a third data storage object at the first storage system; and asynchronously replicate the first data storage object to the third storage system (pars. 18 and 23, data id, point in time, write, read, i/o data, Chen and  par. 55, data management comprises adding and updating data objects, Adams).
19. A method comprising (fig. 1):
designating a first storage system as a leader for synchronous replication for a collection of data volumes, and as an upstream storage system for asynchronous replication for the collection of data volumes (pars. 36 and 39, storage system, roles of source and target storage systems may be swapped and switch sync and async based on condition/more which makes the source or target storage a leader);
performing a handover process to designate a second storage system as the leader for the synchronous replication for the collection of data volumes, and as the upstream storage system for the asynchronous replication for the collection of data volumes (par. 39, role reversal), but Chen does not explicitly teach “a third storage system”.
However, Adams teaches moving/replicating replication data to/from third storage system (figs. 6-8, par. 114, replicating replicated data to a third storage device, Adams).  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to replicate Chen replicated/synchronized data to a third storage system by integrating Chen management tools (par. 114, replicated data replicated to third storage system, Adams) in Chen multi source/target storage system comprising changing roles (figs. 2-3, par. 39, multiple storages and role changing, Chen).  One would have been motivated to replicate data in a plurality of target systems to manage and maintain data consistency across (fig. 2, items 228, multiple target storage systems, Chen).
Chen in view of Adams combined teach,
after the handover process (par. 39, roles, Chen): identify, using translation information, a data storage object already asynchronously replicated to a third storage system from the first storage system prior to the handover process (par. 66, file identifier indicates storage locations and paths, Adams), and resume the asynchronous replication for the collection of data volumes based on the identified data storage object (figs. 6-8, par. 114, replicating replicated data to a third storage device, the data may be a replicated data from the pending storage, or have been replicated from another stage, Adams, in addition, see fig. 3A, Chen continues to synchronize/replicate data based on conditions).  

20. Chen in view of Adams teaches wherein the identified data storage object is a first data snapshot, and the asynchronous replication for the collection of data volumes resumes from a data snapshot created after the first data snapshot (figs. 3A-3C, par. 36 policy 114, pars. 51-52, transition replication cycle comprising deltas and snap sets, Chen).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 8, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153